The appellant was convicted of the offense denounced by section 7421 of the Code of 1907. On the trial, she testified as a witness in her own behalf, and was in the presence of the court and jury, and this was sufficient to authorize the finding that she was of the negro race. However, there was no evidence that Simmons was a white man, nor was there any evidence showing or tending to show that the appellant and Simmons had lived together in the state of adultery or fornication.
The court, on the evidence, erred in not directing a verdict for the defendant, on her request for the affirmative charge. Emanuel *Page 390 
Dean v. State, ante, p. 367, 77 So. 979. For this error, the judgment is reversed, and the cause remanded.
Reversed and remanded.